Citation Nr: 0934055	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  06-36 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 
1970.  

This matter is on appeal from the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO). 
 
The Veteran testified before the undersigned Veterans Law 
Judge in May 2009.  A transcript of the hearing is of record.

The issue of service connection for an acquired psychiatric 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.
 

FINDINGS OF FACT

1.  In an unappealed December 1983 rating decision, the RO 
denied the claim of entitlement to service connection for a 
nervous condition.

2.  The December 1983 rating decision is the last final 
denial on the merits.

3.  The evidence added to the record since December 1983, 
when viewed by itself or in the context of the entire record, 
relates to an unestablished fact that is necessary to 
substantiate the claim for an acquired psychiatric disorder.




CONCLUSIONS OF LAW

1.  The December 1983 rating decision that denied the 
Veteran's claim of entitlement to service connection for a 
nervous condition is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  The evidence received subsequent to the December 1983 
rating decision is new and material and the requirements to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder have been met.  38 U.S.C.A. 
§§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  

VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminates the concept of a well-grounded 
claim).

Because the Board has the jurisdictional responsibility to 
consider whether it is proper to reopen the claim, regardless 
of the RO's determination on the question of reopening, the 
Board will determine whether new and material evidence has 
been received and, if so, consider entitlement to service 
connection on the merits.  Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996). 

As an initial matter, the United States Court of Appeals for 
Veterans Claims (Court) has held that claims for service 
connection for a particular psychiatric disorder encompasses 
claims for service connection for all psychiatric disorders.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, the 
Veteran filed a claim to reopen his claim for service 
connection for a nervous condition and the RO adjudicated the 
issue as claims for dysthymic disorder and compulsive 
personality disorder.  

Private psychiatric consultation reports and behavior 
specialist reports have reflected the presence of anxiety, 
depression, dysthymic disorder, obsessive compulsive 
disorder, posttraumatic stress disorder (PTSD), and 
compulsive personality disorder.  Based on the holding in 
Clemons, the Board has recharacterized the claim as an 
acquired psychiatric disorder.  

Historically, he filed a claim for service connection of a 
nervous condition in February 1983, which was denied in April 
1983 because he had been diagnosed with compulsive 
personality disorder and compensation benefits were not 
warranted for a personality disorder.  The rating decision 
was confirmed in October and December 1983.  He did not 
appeal the December 1983 decision and it became final.  See 
38 C.F.R. § 7105 (2008).  The December 1983 decision was the 
last final denial of the issue. 

Subsequently, the Veteran filed a claim to reopen his claim 
for service connection of a nervous condition in December 
2002.  In the October 2004 rating decision, the RO treated 
the claim as two issues, dysthmic disorder and compulsive 
personality disorder.  The RO denied both of the claims 
because no new and material evidence was submitted.  In 
September 2006, he perfected an appeal of the October 2004 
decision.

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim for service connection for 
dysthmic disorder and compulsive personality disorder, 
recharacterized here as an acquired psychiatric disorder.  

The evidence available at the time of the December 1983 
denial included service treatment records, private treatment 
records, statements from the Veteran regarding his anxiety 
and stress, a buddy letter from his brother, a letter from 
his daughter's teacher, and letters from his treating mental 
health professionals containing assessments of dsythmic 
disorder, compulsive personality disorder, and PTSD. 

The evidence added to the record since the December 1983 
rating decision consists of private treatment records, 
statements from the Veteran, including statements of an in-
service stressor, and a stressor verification letter from the 
Veteran's commanding officer.  

Specifically, in March 1984, a private physician assessed 
"atypical depression."  In May 1984, the Veteran was also 
assessed and treated for depression.  In May 1985, he was 
assessed with "chronic dysthmia."  In December 1985, he was 
again assessed with depression.  Private treatment records 
dated from June 2000 to June 2004 indicated regular 
psychological consultations and assessments of dysthmia and 
obsessive compulsive disorder with GAF scores ranging from 65 
to 78.   

Further, at his hearing before the Board in May 2009, the 
Veteran reported an in-service stressor he experienced while 
serving in the Philippines.  In August 1968, he was involved 
in a rescue operation after an earthquake toppled a building.  
He reported that he saw deceased bodies and parts of bodies 
protruding out from under pieces of the building that had 
fallen.  Having experienced the earthquake himself, he 
testified to his fright that he easily could have been 
crushed like the bodies he witnessed.  This stressor was 
verified by a letter from his commanding officer.
 
As the information listed above had not previously been 
submitted to agency decisionmakers and is not cumulative or 
redundant of other evidence of record, the evidence is new 
under 38 C.F.R. § 3.156(a).  

Regarding materiality of the new evidence, an undated 
treatment record from the private mental health treating 
facility the Veteran visited in the mid-1980's that was not 
in the file at the time of the December 1983 decision, 
reflected that his "serious problems with depression, 
agitation, and anxiety apparently date back to his return 
from the military. . . ."  Additionally, according to 
private treatment records in December 2001 and May 2002, the 
Veteran reported psychological problems due to events in 
service.  

These treatment records and hearing testimony suggest a 
causal connection between the Veteran's psychiatric disorder 
and active duty service, which was not shown at the time of 
the last final denial.  Therefore, the evidence relates to an 
unestablished fact necessary to substantiate the claim for an 
acquired psychiatric disorder.  As such, the evidence is 
found to be material.  Accordingly, as the evidence is both 
new and material, the claim is reopened.  

Having found that the claim should be reopened, the Board 
finds that the merits of the Veteran's claim should be 
remanded for further development, which is discussed in more 
detail below.   

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

With regard to the Veteran's claim to reopen his claim of 
entitlement to service connection for an acquired psychiatric 
disorder, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  


ORDER

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder is granted.  
The appeal is allowed to this extent.


REMAND

Regarding the issue of service connection for an acquired 
psychiatric disorder on the merits, the Board finds that 
additional development is required in order to satisfy VA's 
obligations under the VCAA.  

The Veteran's November 1980 statement indicates that he has 
experienced anxiety and stress since he was discharged from 
the military in June 1970.  Private treatment records 
indicate that he has been treated for psychiatric disorders 
from 1980 to the present.  

Specifically, an undated private treatment record indicated 
that his "serious problems with depression, agitation, and 
anxiety apparently date back to his return from the military 
. . . ."  Moreover, a September 1983 letter from his private 
behavior specialist indicated that his "history and behavior 
seemed to fit the diagnosis of PTSD."  

At his hearing before the Board in May 2009, he indicated an 
in-service stressor in which he witnessed deceased bodies 
during a rescue operation in the Philippines following an 
earthquake.  The rescue operation was confirmed by a letter 
from his commanding officer.  He has never been evaluated by 
a VA physician to clarify his present diagnosis and/or 
determine whether his current diagnosis is causally connected 
to service.

The Board acknowledges that a veteran is not entitled to 
compensation for a personality disorder; however, because the 
Veteran's psychiatric symptoms may be associated with 
disorders other than a personality disorder, the Board finds 
that an examination and opinion are required to determine the 
whether his psychiatric complaints are causally related to 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Last, outstanding treatment records should be obtained.  The 
Veteran indicated that he served in the U.S. Army Reserve.  
Any treatment records associated with his Reserve duty and 
training should be obtained.  Additionally, he reported that 
he received a psychiatric consultation from the VA medical 
center in Decatur, Georgia.  As no attempt has previously 
been made to obtain that record, it should be obtained at 
this time.  Finally, he may have received treatment from 
Kaiser Permanente after June 2004.  Upon receipt of the 
proper release, an attempt should be made to obtain treatment 
records. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all treatment records from the 
Veteran's U.S. Army Reserve unit 337th MI 
Battalion, 2323 Dauphine Street, East 
Point, Georgia 30344-2503, as well as all 
treatment records from the VA Medical 
Center in Decatur, Georgia.  Any negative 
response should be noted in the file. 

2.  Upon receipt of the appropriate 
release, attempt to obtain documents from 
Kaiser Permanente Southwood Medical 
Center A, 2400 Mt. Zion Parkway, 
Jonesboro, Georgia 30236, for the period 
from June 2004 to the present.  Any 
negative response should be noted in the 
file. 

3.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature, extent, and etiology of any 
acquired psychiatric disorder that he may 
have.  The examiner should be provided 
with the claims file for review in 
conjunction with this examination.  

For any acquired psychiatric disorder 
diagnosed on examination, the examiner 
should express an opinion as to whether 
it is at least as likely as not, i.e., a 
50 percent probability or greater, that 
such disability had its clinical onset in 
service or is otherwise related to 
service.  
All opinions are to be accompanied by a 
clear rationale consistent with the 
evidence of record.

4.  Then, readjudicate the claim for 
service connection for an acquired 
psychiatric disorder.  If this benefit is 
not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


